Per Curiam.
The record in this case shows that the case was tried and a verdict returned on the 17th day of January, 1895, that on the 18th day of January. 1895 a motion for a new trial was filed and overruled, and judgment rendered, and on the same day an appeal bond filed. By the judge’s certificate the bill of exceptions was presented to the judge March 19,1897, and was signed by him April 23, 1897. The transcript was filed in this court May 25, 1897. The appeal is dismissed at appellant’s costs.